872 F.2d 929
Philip George STUART, Sr., Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.Mons KAPOOR, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
Nos. 85-4421, 86-3791.
United States Court of Appeals,Ninth Circuit.
April 27, 1989.

Before WRIGHT, BROWNING and BOOCHEVER, Circuit Judges.


1
The United States Supreme Court having reversed the judgment of this court, this matter is remanded to the United States District Court for the Western District of Washington for further proceedings in accordance with the opinion of the United States Supreme Court in United States v. Philip George Stuart, Sr., et al. --- U.S. ----, 109 S.Ct. 1183, 103 L.Ed.2d 388 (1989).